

Exhibit 10.8
Execution Copy
July 8, 2016
Mr. Daniel Yergin
c/o IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Dear Mr. Yergin.
As you are aware, IHS Inc. (the “Company”) has entered into an Agreement and
Plan of Merger by and among Markit, Ltd., Marvel Merger Sub, Inc. and the
Company, dated as of March 20, 2016 (as may be amended, the “Merger Agreement”).
Your continued strong contribution to the Company is important during this
period, and the Company wishes to confirm your severance protection following
the consummation of the transactions contemplated by the Merger Agreement (the
“Merger Closing Date”) and provide you with an incentive for a successful
transaction and integration. The terms of this letter agreement are conditioned
on the Merger Closing Date and, if the Merger Closing Date does not occur this
letter agreement is of no further force or effect.
You acknowledge that this letter agreement provides severance protection in lieu
of all severance benefits, rights and entitlements that you are, or may become
eligible to receive under your employment letter dated July 2, 2010, as amended
(“Offer Letter”), and any other plans or agreements with the Company or its
affiliates during the Protection Period; provided, that if a Change in Control
(as defined in your Offer Letter) occurs following the consummation of the
transactions contemplated by the Merger Agreement, you shall remain eligible for
severance rights and benefits in accordance with the terms and conditions of
your Offer Letter to the extent such rights and benefits are greater than the
rights and benefits under this letter agreement (without duplication of
benefits). Prior to the Merger Closing Date and following the expiration of the
Protection Period, you will remain eligible for severance protection under your
Offer Letter and any other plans or agreements with the Company or its
affiliates. For the avoidance of doubt, the foregoing shall have no impact on
any confidentiality or restrictive covenant agreements to which you are party,
which shall continue in full force and effect. In addition the provisions
contained in the “Termination” paragraph of your 2010 Restricted Stock Unit
Award Document with respect to RSUs granted July 2, 2010 shall remain in effect
to the extent the benefits in such paragraph are greater than the benefits under
this letter agreement (without duplication of benefits).
1.Enhanced Severance
In the event your employment is terminated by the Company or its affiliates
without Cause or by you for Good Reason or by reason of your death or disability


1

--------------------------------------------------------------------------------




occurring during the Protection Period (as defined below), you will be eligible
to receive the following severance payments and benefits. For purposes of this
letter agreement, the “Protection Period” is the period beginning on the Merger
Closing Date and continuing until January 31, 2019.
(a)    Severance Payment. A lump-sum cash payment (the “Severance Payment”)
equal to (i) 2 times the sum of your Annual Base Salary and your Annual Target
Bonus and (ii) your Annual Target Bonus, pro-rated for the number of days that
have elapsed during such fiscal year prior to the termination of your employment
The Severance Payment shall be paid on, or within 15 days following, the 60th
day following your Termination Date, subject to applicable tax withholdings.
(b)    Equity Awards. All outstanding restricted stock units, stock options or
similar equity incentive awards that were granted prior to the Merger Closing
Date shall become fully vested and payable on the first 15th day of the month
that follows the 60th day after your Termination Date. The terms and conditions
of such equity incentive awards shall otherwise be subject to the terms and
conditions of the Company’s 2004 Long-Term Incentive Plan (or any applicable
successor plan) and the applicable award agreements.
(c)    Health Care Continuation. You will be eligible for continued medical,
dental, vision and employee assistance program coverage in the plans in which
you were participating on your Termination Date (the “Health Benefits”) by
paying the premium contribution rates applicable to active employees for
comparable coverage, with such coverage to continue until the earlier of (A) the
end of the month following 24 months after your Termination Date and (B) the
date that you elect to terminate such coverage (the “Continuation Period”). The
Health Benefits shall he treated as taxable income and subject to applicable tax
withholdings at the time your Severance Payment is paid to you. You may elect
COBRA coverage at the conclusion of the Continuation Period.
(d)    Outplacement Services. You shall be eligible to receive outplacement
services as provided by the Company at the Company’s expense for a period of 24
months following your Termination Date.
2.    Release of Claims
In the event your employment is terminated by the Company or its affiliates
without Cause or by you for Good Reason, as a condition of your receipt of the
Severance Payment and other severance benefits provided under Section 2, you
shall be required to execute the form of general release of claims attached
hereto as Exhibit A within 45 days following your Termination Date, and not
subsequently revoke such release within the time period specified therein.
3.    Defined Terms


2

--------------------------------------------------------------------------------




(a)    “Annual Base Salary” means your gross annualized rate of base salary in
effect as of your Termination Date, provided that such base salary shall not be
less than the base salary amount in effect on the date hereof.
(b)    “Annual Target Bonus” means the amount of your current year annual bonus
at “target” performance level, provided that such target bonus amount shall not
be less than the target bonus amount in effect on the date hereof.
(c)    “Cause” means (i) conviction of or pleading guilty to a felony,
(ii) commission of intentional acts of misconduct that materially impair the
goodwill or business of the Company or cause material damage to its property,
goodwill or business, or (iii) willful refusal or willful failure to perform
material duties after written demand to do so; provided, however, that
termination of employment shall not he deemed to be for cause hereunder unless
and until written notice has been delivered to you by the Company which
specifically identified the cause which is the basis of the termination and, if
the cause is capable of cure, you have failed to cure or remedy the act or
omission so identified within 14 calendar days after written notice of such
breach. For purposes of this provision, no act or failure to act shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interest of the Company.
(d)    “Good Reason” means the occurrence of any of the following during the
Protection Period ( i) a reduction in base salary or target annual cash bonus
percentage opportunity from that in effect on the date hereof, (ii) assignment
to a position that represents a materially diminished level of authority and
responsibility with the Company from that in effect on June 6, 2016; provided,
that if you are assigned to such a position after June 6, 2016 but prior to the
Merger Closing Date, the occurrence of such Good Reason circumstance shall be
deemed to have first occurred on the Merger Closing Date, or (iii) a requirement
by the Company that your principal location of work be relocated by more than 50
miles from its location on the date hereof without your consent. Notwithstanding
the foregoing, none of the events in clauses (i) through (iii) above shall
constitute Good Reason for purposes of this letter agreement unless (x) you
provide the Company with a written notice specifying the circumstances alleged
to constitute Good Reason within 30 days after the first occurrence of such
circumstances, (y) the Company fails to cure such circumstances in all material
respects within 30 days following delivery to the Company of such notice and (z)
your Termination Date occurs within 30 days following the expiration of the
foregoing cure period, unless another Termination Date is mutually agreed to
between you and the Company, which such date shall not be later than 6 months
following the date you provided written notice to the Company.
(e)    “Termination Date” means the effective date of your termination of
employment. In the event of your death or disability prior to the date your
employment would otherwise terminate hereunder, the “Termination Date will be
the effective date of termination of your employment by reason of death or
disability.
4.    Miscellaneous


3

--------------------------------------------------------------------------------




(a)    Governing Law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of Colorado (without reference to its
conflicts of laws provisions).
(b)    Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement, including payment in cash or shares upon the vesting of
equity incentive awards, such federal, state or local taxes (including, but not
limited to, any social security contributions) as shall be required to be
withheld pursuant to any applicable law or regulation.
(c)    No Right to Continued Service. Nothing in this letter agreement shall
confer any right to continue in employment for any period of specific duration
or interfere with or otherwise restrict in any way the rights of you or the
Company, which rights are hereby expressly reserved by each, to terminate your
employment at any time and for any reason, with or without Cause.
(d)    Section 409A.
(i)    The Company intends that that payments and benefits under this letter
agreement will either comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986 and the regulations and guidance promulgated thereunder
(collectively “Section 409A”) and, accordingly, to the maximum extent permitted,
this letter agreement shall he interpreted to be exempt from Section 409A or in
compliance therewith, as applicable. A termination of employment shall not he
deemed to have occurred for purposes of any provision of this letter agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following, a
termination or employment, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of the Plan or relating to any such payments or benefits. references
to a “termination” “termination of employment,” or like terms shall mean
“separation from service.” Your right to receive any installment payments
pursuant to this letter agreement shall be treated as a right to receive a
series of separate and distinct payments. For purposes or this letter agreement,
“Disability” shall have the meaning ascribed to such term in Treasury Regulation
Section 1.409A‑3(i)(4).
(ii)    If you are deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then with regard
to any payment or benefit that is considered non-qualified deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall, notwithstanding any provision herein to the contrary,
be made or provided at the date which is the earlier of (A) the day after the
expiration of the six-month period measured from the date of our “separation
from service” and (B) the date of your death (the “Delay Period”). Upon the


4

--------------------------------------------------------------------------------




expiration of the Delay Period, all payments and benefits delayed pursuant in
this paragraph (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum and any remaining payments and benefits due under this letter
agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(iii)    All reimbursements for costs and expenses under this letter agreement,
if any, shall be paid no later than the end of the calendar year following the
calendar year in which you incur such expense. With regard to any provision
herein that pros ides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (ii) the amount of expenses eligible for reimbursements or in-kind
benefits provided any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to he provided in any other available year.
Thank you for your significant contributions to the Company and your continued
engagement and execution through the merger process and following the closing of
the merger transaction.
Very truly yours,


/s/ Jerry Stead
Jerry Stead
Chairman and CEO



Acknowledged and Agreed:
/s/ Daniel Yergin    
Daniel Yergin
Date: July 8, 2016




5